DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a display, comprising: a plurality of pixels grouped into a plurality of lines of pixels, wherein each line of pixels of the plurality of lines of pixels comprises a group of pixels of the plurality of pixels coupled to a common scan line and coupled to different data lines to individually activate each pixel of the group of pixels; and a common voltage (VCOM) driving circuit configured to receive at least a first waveform and a second waveform that are predetermined and to drive the first waveform and the second waveform to the display as respective VCOM values tailored to a first pixel and a second pixel of the group of pixels, wherein the first waveform is associated with the first pixel and the second waveform is associated with the second pixel, such that the VCOM driving circuit uses the respective VCOM values for the first pixel and the second pixel when each respective pixel is activated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627